DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19, 21, 23-32 are objected to because of the following informalities:  
Claim 19, in line 9, the correct phrase is “connected to the flange portion by the frame portion”
Claim 21, line 1, the correct phrase is “includes a mesh”
Claim 23, line 3, the correct phrase is “collar wall extends”
Claim 24 appears twice, this is considered a typo.
Claims 25-32 are misnumbered, the second claim 24 should be claim 25 because it is after claim 24.
Claims 24-32 are being renumbered and will be referred to as claims 25-33 in the rejection set forth below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 in line 9 recites the limitations “the cap connected to the frame portion by the frame portion”. This renders the claim unclear and confusing, Examiner believes the limitations should recite “the cap connected to the flange portion by the frame portion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,238,862) in view of Ramsay (US 4,572,059).
Regarding claim 19, Smith discloses a roof vent 12 for ventilating a roof of a building via a hole 15 in the roof to the atmosphere, (Fig 1) the roof vent comprising: 
a flange portion 14 for resting on the roof, the flange portion having an opening for overlapping with the hole 15, the flange portion 14 having a channel 24 in a top surface, the channel being adjacent to the opening and sized to receive a portion of a filter material (Fig 3, 5); 
a frame portion 19 (including louvers) having sides extending upwardly from the flange portion about the opening, the frame portion 19 for maintaining a cap 21 in a spaced apart relationship with the flange portion 14 (Fig 3, 5); 
the cap connected to the flange portion 14 by the frame portion 19 and covering over the opening (Fig 3, 5).
Smith does not disclose a filter material having the portion received by the channel and the filter material extending between the cap and the flange portion, the filter material facilitating airflow there through while inhibiting the flow of precipitation there through. However, Ramsay discloses a roof vent including a frame 18, 19 (including louvers) and a filter 21, (Fig 2, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Smith to include a filter as taught by Ramsay, in order to provide protection from debris and insects.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the filter material would have the portion received by the channel and it would extend between the cap and the flange portion.
Regarding claim 21, Ramsey further discloses the filter material 21 includes a mesh (Fig 2).
Regarding claim 23, Smith discloses a collar wall 16 extending from the top surface of the flange portion 14 and about a periphery of the opening, such that the collar wall extends only a portion of a distance between the top surface and the cap (Fig 3, 5).
Regarding claim 24, Smith modified by Ramsey discloses the modified filter material is in contact with the collar wall.
Regarding claim 25, Smith discloses the collar wall 16 is adjacent to the channel 24 (Fig 3, 5).
Regarding claim 26, Smith discloses the collar wall 16 is part of the channel 24 (Fig 3, 5).
Regarding claim 27, Smith modified by Ramsey discloses the modified filter material is in contact with an underside surface of the cap via the frame (Fig 3, 5).
Regarding claims 28 and 29, Smith discloses the roof vent including the frame 19 as discussed in claim 19, but does not disclose the frame includes a plurality of support members as legs positioned inline with the channel or adjacent to the channel. However, Ramsay discloses the frame 18, 19 includes a plurality of support members as legs 18 (Fig 2, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roof vent of Smith to include support members as taught by Ramsay, in order to provide additional support to the frame.  Such a combination, to one of ordinary 
It would have been an obvious engineering design to have the support members positioned inline with the channel or adjacent to the channel according to the desired structural capability of the frame.
Regarding claim 30, Smith discloses the collar wall 16 is annular (Fig 2).
Regarding claim 31, Smith discloses as discussed in claim 23, but does not disclose the collar wall is rectilinear. However, it would have been an obvious matter of design choice to modify the shape of the collar to be rectangular, since such a modification would have involved a mere change in the shape of the collar when is desired to have a rectangular roof vent. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 32, Smith discloses the collar wall 16 is an integral part of the flange portion 14 (Fig 3).
Regarding claim 33, Smith discloses the collar wall 16 inhibits precipitation from entering the opening along the top surface of the flange portion (Fig 3).

8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,238,862) in view of Ramsay (US 4,572,059) and further in view of Goodloe (US 2,989,145).  Smith modified by Ramsay discloses the filter material is a mesh, but does not disclose the filter material is a non-corrugated fibrous material. However, Goodloe discloses an air filter 20 formed of a corrugated material fibrous material (Fig 4, 5). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the mesh of Ramsay .

9.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,238,862) in view of Ramsay (US 4,572,059) and further in view of Auck (US 6,308,473).  Smith modified by Ramsay discloses the filter material is a mesh, but does not disclose the filter material is a non-corrugated fibrous material. However, Auck discloses a roof vent having a non-corrugated fibrous material (Fig 4). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the mesh of Ramsay for the non-fibrous material of Auck, using known methods with no change in their respective functions and it would prevent snow from entering the building structure. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/14/2022